Appeal by the employer and carrier from an award of disability compensation. While lifting a heavy picnic table over a bank on August 9, 1952, claimant sustained a severe back sprain. In May, 1953, claimant complained of pain in the left kidney region. On August 8, 1953, he was hospitalized for acute prostatitis. Appellants do not dispute the original accident. They contend, however, that there is no evidence that the disability due to the kidney condition and prostatitis is causally related to the accident. Claimant’s attending physician, in both reports andi testimony, expressed an unequivocal opinion that both conditions were the result of the accident, and explained his reasons for such an opinion. We think the board could accept the testimony of the attending physician, and that the award is supported by substantial evidence. Award affirmed, with costs to the Workmen’s Compensation Board.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.